The opinion of the court was delivered by
Peck, J.
We are all agreed that the vote of the district on the 13th of April, 1867, raising a tax on the grand list of the district to pay the teacher of the school on Butler’s Island for teaching that school, is a ratification of the whole act of the prudential committee in providing for and sustaining that school at the ex-' pense and upon the credit of the defendant district, if it needed any ratification to make it binding on the defendant. It is too late, after that action of tlie district manifested by that vote, for the defendants to repudiate the claim of the plaintiff for boarding that teacher under a contract made by the prudential committee in behalf of the district. It is true it is stated in the exceptions that the district did not at the time of the vote intend to ratify *510the act of the prudential committee in employing the teacher, but the legal effect of the record must be determined by the record, and cannot be explained away by parol, or by showing that the individual intent of" the inhabitants was different from the language and legal effect of the vote. The whole record of that meeting is before us, and there is nothing in the vote in question, or in any part of the proceedings of the meeting, qualifying the vote or tending to show that anything was intended by it different from what its absolute and unqualified terms indicate. This view of the case leads to the affirmance of the judgment, but we do not decide that the plaintiff could not recover without that vote of the 13th of April; but it is not necessary in disposing of the case to enter into the other questions discussed by counsel.
The judgment of the county court is affirmed.